Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-145669 on Form S-3 of our report dated February 27, 2009 (May 1, 2009 as to the effects of the adoption of FASB Statement No. 160, Noncontrolling Interests in Consolidated Financial Statements (SFAS 160), and related disclosure in Notes 2, 12 and 17), relating to the financial statements of Southwestern Electric Power Company Consolidated (which report expressed an unqualified opinion andincluded explanatory paragraphs concerning the adoption of new accounting pronouncements in 2007 and 2006 and retrospective adjustments related to the adoption of SFAS 160) appearing in the Current Report on Form 8-K dated May 1, 2009 forSouthwestern Electric Power Company. /s/ Deloitte & Touche LLP Columbus,
